Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 16 are independent.   
2.        This application was filed on 4-8-2020.   

Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 1 - 10, 14 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US PGPUB No. 20150379253).     	

Regarding Claim 1, Cook discloses a computer-implemented method for verifying an identity of an individual for granting the individual access to a computer system, the method including the steps of: 
a)  receiving, in one or more communications via one or more communication channels, a personal identifier of the individual; (see Cook paragraph [0023], lines 5-10: supplying a passphrase to a particular user for subsequent entry as the authentication passphrase (personal identifier, used for authentication); supplying the first passphrase as at least part of a challenge and for entry, by a user, as an authentication passphrase (passphrase utilized as a personal identifier); (communications of authentication information via communications channel))    
b)  receiving, in the one or more communications via the one or more communication channels, data related to the individual speaking an authentication sequence; (see Cook paragraph [0053], lines 1-8: authentication utilizing behavioral biometric techniques includes computationally determining a correspondence between captured audio features extracted from vocals of a user; paragraph [0052], lines 7-9: prompting a user to input a passphrase or speak a passphrase, in order to confirm their identity and/or to confirm that they are an authorized user; (passphrase, speaking an authentication sequence))    
c)  performing an identity proof that includes biometrics (see Cook paragraph [0056], lines 11-15: features captured or extracted from interactive responses (or at least from some of the interactive responses) is computationally evaluated for correspondence with biometrics characteristic of member/subscriber-tier-user that the user purports to be; (biometric characteristics included in authentication process); paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating an identity of a particular user based on processed first and second scores satisfying a threshold confidence level), 
the identity proof comprising:
d)  identifying a first set of characteristics from the data; and e) retrieving, from a database, a second set characteristics linked to the personal identifier of the individual; (see Cook paragraph [0044], lines 9-13: computationally-defined audio (e.g., vocal) and/or image/video (e.g., facial) features captured via microphone or camera and used to reliably authenticate the identity of a user; paragraph [0054], lines 1-12: baseline identifying behavioral biometric dataset may be recalled at a later time (from a database), for comparison to a currently collected user dataset, in order to confirm that a particular user is who he/she purports to be) and
f)   comparing the first set of characteristics against the second set of characteristics to determine a degree of similarity (hereinafter “similarity score”) therebetween; (see Cook paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating an identity of a particular user based on processed first and second scores satisfying a threshold confidence level)    
performing a proof of possession of an authentication device that includes:
g)  determining a recognized value of the authentication sequence spoken by the individual based on the data; (see Cook paragraph [0025], lines 15-26: captured sequence of corresponding audio (vocal, spoken) and visual features, computationally evaluates at least a portion of the training speech sequence including computational evaluation of the corresponding facial movements and the one or more of the frequency domain spectrum, the pitch, the power, the tone, and the cadence of the vocals of the particular user; determining an audio-visual biometric characteristic of a particular user and suitable to discriminate a training speech sequence spoken by the particular user from a training speech sequence spoken by a statistically significant set of other users) and    
h)  determining an expected value of the authentication sequence; and i) determining whether the recognized value of the authentication sequence matches the expected value of the authentication sequence. (see Cook paragraph [0054], lines 1-12: user establishes a baseline identifying behavioral biometric dataset by “training” the authentication system, such that the baseline identifying behavioral biometric dataset can be saved in a user profile database; such a baseline identifying behavioral biometric dataset may be recalled at a later time (expected value), for comparison to a currently collected user dataset (recognized value, authentication sequence), in order to confirm that a particular user is who he/she purports to be)   

Furthermore, Cook discloses the following: 
j)   calculating a confidence score for verifying the identity of the individual based on both: the similarity score; and whether the recognized value of the authentication sequence is found to match the expected value of the authentication sequence. (see Cook paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating the identity of a particular user based on processed first and second scores satisfying a threshold confidence level)    

Regarding Claim 2, Cook discloses the method according to claim 1, wherein the identity proof comprises facial biometrics, and the data comprises face data related to a face of the individual speaking the authentication sequence; wherein the identity proof comprises:
a)  identifying a first set of facial characteristics for the individual from the facial data; and b) retrieving, from a database, a second set of facial characteristics linked to the personal identifier of the individual; (see Cook paragraph [0044], lines 9-13: computationally-defined audio (e.g., vocal) and/or image/video (e.g., facial) features captured via a microphone or a camera and used to reliably authenticate identity of a user; paragraph [0054], lines 1-12: a baseline identifying behavioral biometric dataset may be recalled at a later time (from a database), for comparison to a currently collected user dataset, in order to confirm that a particular user is who he/she purports to be) and
c)  comparing the first set of facial characteristics against the second set of facial characteristics to determine the similarity score. (see Cook paragraph [0054], lines 1-12: implementing behavior biometric authentication techniques described herein, a user establishes a baseline identifying behavioral biometric dataset by for authentication system; baseline identifying behavioral biometric dataset saved in a user profile database; such a baseline identifying behavioral biometric dataset is recalled at a later time, for comparison to a currently collected user dataset, in order to confirm that a particular user is who he/she purports to be; the baseline identifying set may include one or more of audio features, visual features, or dynamic keystroke features; paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating an identity of a particular user based on processed first and second scores satisfying a threshold confidence level; (score compared against threshold))    

Regarding Claim 3, Cook discloses the method according to claim 2, 
a)  wherein the face data comprises data of lip movement of the individual when speaking the authentication sequence; and b) wherein the determining the recognized value of the authentication sequence is based on deciphering the authentication sequence based on the lip movement data. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)    

Regarding Claim 4, Cook discloses the method according to claim 1, 
wherein the data comprises: 
face data related to a face of the individual speaking the authentication sequence; and voice data related to a voice of the individual speaking an authentication sequence; (see Cook [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)    
wherein the identity proof comprises: 
a first identity proof comprising facial biometrics; and a second identity proof comprising voice biometrics; (see Cook (see Cook paragraph [0056], lines 11-15: features captured or extracted from interactive responses (or at least from some of the interactive responses) is computationally evaluated for correspondence with biometrics characteristic of member/subscriber tier user that the user purports to be; (biometric characteristics included in authentication); paragraph [0106], lines 1-11: combinations of feature sets to provide multi-modal authentication; multiple feature sets and/or classification techniques may be employed to improve, in aggregate or in combination, reliability of individually authentication modalities such as those described herein; paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating an identity of a particular user based on processed first and second scores satisfying a threshold confidence level)    
wherein the first identity proof comprises:
identifying a first set of facial characteristics for the individual from the face data;retrieving, from a database, a second set of facial characteristics linked to the personal identifier of the individual; (see Cook paragraph [0054], lines 1-12: implementing behavior biometric authentication techniques described herein, a user establishes a baseline identifying behavioral biometric dataset by for authentication system; baseline identifying behavioral biometric dataset saved in a user profile database; such a baseline identifying behavioral biometric dataset is recalled at a later time, for comparison to a currently collected user dataset, in order to confirm that a particular user is who he/she purports to be; the baseline identifying set includes one or more of audio features, visual features, or dynamic keystroke features)    
comparing the first set of facial characteristics against the second set of facial characteristics to determine a facial characteristics similarity score; (see Cook paragraph [0032], lines 1-7: generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; and authenticating an identity of the particular user based on the processed first and second scores satisfying the threshold confidence level (confidence level, similarity score))    
wherein the second identity proof comprises:
identifying a first set of voice characteristics for the individual from the voice data;retrieving, from a database, a second set of voice characteristics linked to the personal identifier of the individual; (see Cook paragraph [0023], lines 5-10: supplying a passphrase to a particular user for subsequent entry as the authentication passphrase (personal identifier, used for authentication); supplying the first passphrase as at least part of a challenge and for entry, by a user, as an authentication passphrase (passphrase utilized as a personal identifier))    
comparing the first set of voice characteristics against the second set of voice characteristics to determine a voice characteristics similarity score; (see Cook paragraph [0054], lines 1-10: prior to implementing one of the behavior biometric authentication techniques described herein, a user establishes a baseline identifying behavioral biometric dataset by “training” the authentication system, where the baseline identifying behavioral biometric dataset can be saved in a user profile database; such a baseline identifying behavioral biometric dataset can be recalled at a later time (from a database), for comparison to a currently collected user dataset, in order to confirm that a particular user is who he/she purports to be; baseline identifying set includes one or more of audio features, visual features)    
wherein the similarity score is based on both the facial characteristics similarity score and the voice characteristics similarity score; (see Cook paragraph [0106], lines 1-11: combinations of feature sets to provide multi-modal authentication; multiple feature sets and/or classification techniques may be employed to improve, in aggregate or in combination, reliability of individually authentication modalities such as those described herein) and 
wherein the proof of possession of the authentication device includes determining the recognized value of the authentication sequence spoken by the individual based on at least one of the face data and the audio voice data. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)    

Regarding Claim 5, Cook discloses the method according to claim 4, wherein the proof of possession of the authentication device includes determining the recognized value of the authentication sequence spoken by the individual based on both the facial data and the voice data. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)    

Regarding Claim 6, Cook discloses the method according to claim 5, wherein the first set of facial characteristics and the second set of facial characteristics each comprises characteristics unique to the individual related to one or more facial movements when speaking. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of a user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)     

Regarding Claim 7, Cook discloses the method according to claim 5, 
wherein the face data comprises data of lip movement of the individual when speaking the authentication sequence; and wherein the step of determining the recognized value of the authentication sequence includes bimodal speech recognition based on a combination of inputs that include:
the data of lip movement of the individual when speaking the authentication sequence; and the voice data of the individual speaking the authentication sequence. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)    

Regarding Claim 8, Cook discloses the method according to claim 4, further comprising 
a)  the step of performing an act related to the granting the individual access to the computer system, the act being selectively based on a value of the confidence score compared to a predetermined threshold; (see Cook paragraph [0096], lines 16-20: generates a statistical measure for each feature; average generated and tested against a data derived threshold; user is successfully authenticated if score is less than the threshold) and 
wherein the face data comprises at least one of:
raw video data of the face of the individual speaking the authentication sequence; and processed video data comprising one or more facial characteristics of the first set of facial characteristics; (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech) and        
wherein the voice data comprises at least one of: 
raw audio data related to the voice of the individual speaking the authentication sequence; and processed audio data comprising one or more voice characteristics of the first set of voice characteristics. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech; (selected: processed audio data))    

Regarding Claim 9, Cook discloses the method according to claim 8, 
a)  wherein the confidence score determined for the individual satisfies the predetermined threshold required for granting access to the computer system; (see Cook paragraph [0032], lines 1-7: generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; and authenticating an identity of a particular user based on the processed first and second scores satisfying the threshold confidence level (confidence level, similarity score)) and 
b)  wherein the act comprises granting the individual access to the computer system. (see Cook paragraph [0096], lines 1-22: authenticating a user, there are two sets of pairs/features: the training set and the set to authenticate against that training set; and a user is successfully authenticated if score is less than the threshold; (granted: less than threshold; deny: greater than threshold))    

Regarding Claim 10, Cook discloses the method according to claim 8, 
a)  wherein the confidence score determined for the individual fails to satisfy the predetermined threshold required for granting access to the computer system; (see Cook paragraph [0032], lines 1-7: generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; and authenticating an identity of a particular user based on the processed first and second scores satisfying the threshold confidence level (confidence level, similarity score)) and 
b)  wherein the act comprises denying the individual access to the computer system. (see Cook paragraph [0096], lines 1-22: authenticating a user, there are two sets of pairs/features: the training set and the set to authenticate against (current set) that training set; and a user is successfully authenticated if score is less than the threshold; (granted: less than threshold; deny: greater than threshold))    

Regarding Claim 14, Cook discloses the method according to claim 4, wherein the personal identifier comprises at least one of: text of a name or alias associated with the individual; voice data of a name associated with the individual; and an image of the individual. (see Cook paragraph [0029], lines 19-25: captures by way of a computing device or interface, an image of a particular user in a first position, wherein the image of the particular user is computationally evaluated and a corresponding first position score is generated, where the generated first position score is used for user recognition and authentication; (selected: image of an individual))    

Regarding Claim 15, Cook discloses the method according to claim 4, wherein the authentication sequence comprises a cryptographically generated authentication sequence; and wherein the step of determining the expected value of the authentication sequence comprises calculating a value of the authentication sequence that would have been provided to the individual at a time of login by a cryptographic device that is associated with the personal identifier of the individual. (see Cook paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating an identity of a particular user based on processed first and second scores satisfying a threshold confidence level)     

Regarding Claim 16, Cook discloses a system for verifying an identity of an individual for granting the individual access to a computer system, the system comprising: 
a)  a hardware processor; and a machine-readable storage medium on which is stored instructions that cause the hardware processor to execute a process, (see Cook paragraph [0109], lines 1-12: computer program product encoded in a machine-readable medium as instruction sequences and other functional constructs of software; which are executed in a computational system in order to perform methods described herein; machine readable medium includes tangible articles that encode information in a form (e.g., such as applications, source or object code, functionally descriptive information, etc.) readable by a machine (e.g., a computer, server, virtualized compute platform or computational facilities of a mobile device or portable computing device, etc.))    
wherein the process comprises: 
b)  receiving, in one or more communications via one or more communication channels, a personal identifier of the individual; (see Cook paragraph [0023], lines 5-10: supplying a passphrase to a particular user for subsequent entry as the authentication passphrase (personal identifier, used for authentication); supplying the first passphrase as at least part of a challenge and for entry, by a user, as an authentication passphrase (passphrase utilized as a personal identifier))    
c)  receiving, in the one or more communications via the one or more communication channels, data related to the individual speaking an authentication sequence; (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech) and    
d)  performing an identity proof that includes biometrics, (see Cook paragraph [0056], lines 11-15: features captured or extracted from interactive responses (or at least from some of the interactive responses) is computationally evaluated for correspondence with biometrics characteristic of member/subscriber-tier-user that the user purports to be; (biometric characteristics included in authentication); paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating an identity of a particular user based on processed first and second scores satisfying a threshold confidence level))    
the identity proof comprising: 
e)  identifying a first set of characteristics from the data; and retrieving, from a database, a second set characteristics linked to the personal identifier of the individual; and f) comparing the first set of characteristics against the second set of characteristics to determine a degree of similarity (hereinafter “similarity score”) (see Cook paragraph [0054], lines 1-12: user establishes a baseline identifying behavioral biometric dataset by “training” the authentication system, such that the baseline identifying behavioral biometric dataset can be saved in a user profile database; such a baseline identifying behavioral biometric dataset may be recalled at a later time (expected value), for comparison for example to a currently collected user dataset (recognized value, authentication sequence), in order to confirm that a particular user is who he/she purports to be) therebetween); and 
performing a proof of possession of an authentication device that includes: 
g)  determining a recognized value of the authentication sequence spoken by the individual based on the data; (see Cook paragraph [0025], lines 15-26: captured sequence of corresponding audio (vocal, spoken) and visual features, computationally evaluates at least a portion of the training speech sequence including computational evaluation of the corresponding facial movements and the one or more of the frequency domain spectrum, the pitch, the power, the tone, and the cadence of the vocals of the particular user; determining an audio-visual biometric characteristic of a particular user and suitable to discriminate a training speech sequence spoken by the particular user from a training speech sequence spoken by a statistically significant set of other users) and 
h)  determining an expected value of the authentication sequence; and i) determining whether the recognized value of the authentication sequence matches the expected value of the authentication sequence. (see Cook paragraph [0054], lines 1-12: user establishes a baseline identifying behavioral biometric dataset by “training” the authentication system, such that the baseline identifying behavioral biometric dataset can be saved in a user profile database; such a baseline identifying behavioral biometric dataset may be recalled at a later time (expected value), for comparison for example to a currently collected user dataset (recognized value, authentication sequence), in order to confirm that a particular user is who he/she purports to be)

Furthermore, Cook discloses: 
j)   calculating a confidence score for verifying the identity of the individual based on both: the similarity score; and whether the recognized value of the authentication sequence is found to match the expected value of the authentication sequence. (see Cook paragraph [0096], lines 1-22: authenticating a user, there are two sets of pairs/features: the training set and the set to authenticate against that training set; and a user is successfully authenticated if score is less than the threshold; (granted: less than threshold; deny: greater than threshold))    

Regarding Claim 17, Cook discloses the system according to claim 16, wherein the data comprises: 
face data related to visual characteristics of a face of the individual speaking the authentication sequence; and voice data related to sound characteristics of a voice of the individual speaking an authentication sequence; (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech) and     
wherein the identity proof comprises: a first identity proof comprising facial biometrics; and a second identity proof comprising voice biometrics. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)      

Furthermore, Cook discloses wherein the first identity proof comprises: 
identifying a first set of facial characteristics for the individual from the face data; and retrieving, from a database, a second set of facial characteristics linked to the personal identifier of the individual; (see Cook paragraph [0025], lines 15-26: captured sequence of corresponding audio (vocal, spoken) and visual features, computationally evaluates at least a portion of the training speech sequence including computational evaluation of the corresponding facial movements and the one or more of the frequency domain spectrum, the pitch, the power, the tone, and the cadence of the vocals of the particular user; determining an audio-visual biometric characteristic of a particular user and suitable to discriminate a training speech sequence spoken by the particular user from a training speech sequence spoken by a statistically significant set of other users) and    
comparing the first set of facial characteristics against the second set of facial characteristics to determine a facial characteristics similarity score; (see Cook paragraph [0054], lines 1-12: user establishes a baseline identifying behavioral biometric dataset by “training” the authentication system, such that the baseline identifying behavioral biometric dataset can be saved in a user profile database; such a baseline identifying behavioral biometric dataset may be recalled at a later time (expected value), for comparison for example to a currently collected user dataset (recognized value, authentication sequence), in order to confirm that a particular user is who he/she purports to be)     

wherein the second identity proof comprises:
identifying a first set of voice characteristics for the individual from the voice data; (see Cook paragraph [0025], lines 15-26: captured sequence of corresponding audio (vocal, spoken) and visual features, computationally evaluates at least a portion of the training speech sequence including computational evaluation of the corresponding facial movements and the one or more of the frequency domain spectrum, the pitch, the power, the tone, and the cadence of the vocals of the particular user; determining an audio-visual biometric characteristic of a particular user and suitable to discriminate a training speech sequence spoken by the particular user from a training speech sequence spoken by a statistically significant set of other users) and     
retrieving, from a database, a second set of voice characteristics linked to the personal identifier of the individual; and comparing the first set of voice characteristics against the second set of voice characteristics to determine a voice characteristics similarity score. (see Cook paragraph [0054], lines 1-12: user establishes a baseline identifying behavioral biometric dataset by “training” the authentication system, such that the baseline identifying behavioral biometric dataset can be saved in a user profile database; such a baseline identifying behavioral biometric dataset may be recalled at a later time (expected value), for comparison for example to a currently collected user dataset (recognized value, authentication sequence), in order to confirm that a particular user is who he/she purports to be)    

Furthermore, Cook discloses wherein the similarity score is based on both the facial characteristics similarity score and the voice characteristics similarity score; (see Cook paragraph [0054], lines 1-12: such a baseline identifying behavioral biometric dataset may be recalled at a later time (expected value), for comparison for example to a currently collected user dataset (recognized value, authentication sequence), in order to confirm that a particular user is who he/she purports to be; paragraph [0032], lines 1-7: processing, by way of a computing device or an interface, generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; authenticating an identity of a particular user based on processed first and second scores satisfying a threshold confidence level) and 
wherein the proof of possession of the authentication device includes determining the recognized value of the authentication sequence spoken by the individual based on at least one of the face data and the audio voice data. (see Cook paragraph [0054], lines 1-12: user establishes a baseline identifying behavioral biometric dataset by “training” the authentication system, such that the baseline identifying behavioral biometric dataset can be saved in a user profile database)  

Regarding Claim 18, Cook discloses the system according to claim 17, wherein the proof of possession of the authentication device includes determining the recognized value of the authentication sequence spoken by the individual based on both the facial data and the voice data. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)    

Regarding Claim 19, Cook discloses the system according to claim 18, 
wherein the face data comprises data of lip movement of the individual when speaking the authentication sequence; and     
wherein the step of determining the recognized value of the authentication sequence includes bimodal speech recognition based on a combination of inputs that include: the data of lip movement of the individual when speaking the authentication sequence; and the voice data of the individual speaking the authentication sequence. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech)    

Regarding Claim 20, Cook discloses the system according to claim 17, 
wherein the process further comprises the step of performing an act related to the granting the individual access to the computer system, the act being selectively based on a value of the confidence score compared to a predetermined threshold; (see Cook paragraph [0032], lines 1-7: generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; and authenticating an identity of the particular user based on the processed first and second scores satisfying the threshold confidence level (confidence level, similarity score)) and 
wherein the act comprises at least one of: granting the individual access to the computer system; and denying the individual access to the computer system. (see Cook paragraph [0096], lines 1-22: authenticating a user, there are two sets of pairs/features: the training set and the set to authenticate against that training set; and a user is successfully authenticated if score is less than the threshold; (granted: less than threshold; deny: greater than threshold))    

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Tunnell et al. (US PGPUB No. 20170006028).     

Regarding Claim 11, Cook discloses the method according to claim 4,
a)  wherein further comprising the step of performing an act related to the granting the individual access to the computer system, the act being selectively based on a value of the confidence score compared to one or more predetermined thresholds, the one or more predetermined thresholds; (see Cook paragraph [0032], lines 1-7: generated first and second scores; determining that the processed first and second scores satisfy a threshold confidence level; and authenticating an identity of the particular user based on the processed first and second scores satisfying the threshold confidence level (confidence level, similarity score)) and 
b)  the act comprises sending a communication prompting the individual for an additional input. (see Cook paragraph [0052], lines 4-9: if a user cannot be reliably authenticated using one of the behavioral biometric techniques described herein, then an on-screen validation task or window may appear, prompting the user to input a passphrase or speak a passphrase (additional input), in order to confirm their identity and/or to confirm that they are an authorized user; (additional input required for authentication prompted for from user)) 

Cook does not specifically disclose for a) defining a first predetermined range, and for b) score determined for an individual falls within a first predetermined range. 
However, Tunnell discloses: 
a)  defining a first predetermined range; and b) wherein the confidence score determined for the individual falls within the first predetermined range. (see Tunnell paragraph [0036], lines 5-9: training procedure dynamically analyzes multiple sets of behavior data in order to model behavior and to determine optimal locations and segments of behaviors; model further generates a range of acceptable risk scores for each behavior or behavior segment; paragraph [0038], lines 1-8: for behaviors that are recognized (that is, matched to a previously-trained behavior) a risk score range is identified; risk scores within that range indicate that the behavior was recognized; higher scores within the range indicate a more likely, statistically speaking, match with the trained behavior, and lower risk scores within that range indicate a less likely match; any score within the range is deemed a behavior match)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cook for a) defining a first predetermined range, and for b) score determined for an individual falls within a first predetermined range as taught by Tunnell.  One of ordinary skill in the art would have been motivated to employ the teachings of Tunnell for the benefits achieved from a system that enables the flexibility of the determination of a range for acceptable scores associated with authentication. (see Tunnell paragraph [0038], lines 1-8)   

Regarding Claim 12, Cook discloses the method according to claim 11, wherein the additional input comprises a request for additional voice data relating to the individual repeating a sequence of words randomly selected from a list of candidate words. (see Cook paragraph [0023], lines 5-10: supplying a passphrase to a particular user for subsequent entry as the authentication passphrase (personal identifier, used for authentication); supplying the first passphrase as at least part of a challenge and for entry, by a user, as an authentication passphrase (passphrase utilized as a personal identifier))    

7.        Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Tunnell and further in view of Chaudhury et al. (US Patent No. 8,856,541).   

Regarding Claim 13, Cook-Tunnell discloses the method according to claim 11, 
wherein the candidate movements each comprises at least one of: 
a head movement; a facial expression; and a hand movement made in combination with a head movement or a facial expression. (see Cook paragraph [0053], lines 1-8: determining a correspondence between captured audio features extracted from vocals of user and captured visual features extracted from an image or video of user; find a correspondence between movements of facial features (e.g., lips, eyes, cheeks, etc.) and the words that are being spoken; paragraph [0107], lines 4-10: support audio-visual capture (e.g., simultaneous coordinated capture of both a user's speech and their facial features as that speech is voiced), match or correlate movements of facial features (e.g., those tracked by facial landmark detector) with audio features extracted from captured vocal speech; (selected: facial expression))       

Cook-Tunnell does not specifically disclose a request for additional face data of an individual performing a movement that is randomly selected. 
However, Chaudhury discloses wherein the additional input comprises a request for additional face data of the individual performing a movement that is randomly selected from a list of candidate movements. (see Chaudhury col 7, lines 36-46: computing device implements techniques of this disclosure in order to detect a particular eye movement or a particular set/sequence of eye movements in order to establish liveness for the purpose of authentication by facial recognition; computing device generates (e.g., using a random combination generator), a distinct sequence of eye movements (or a "challenge pattern) for the user to perform; computing device detects the sequence of eye movements performed by the user attempting to authenticate and match the detected sequence of eye movements to the challenge pattern; (random selection of challenge pattern or facial movements))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cook-Tunnell for a request for additional face data of an individual performing a movement that is randomly selected as taught by Chaudhury.  One of ordinary skill in the art would have been motivated to employ the teachings of Chaudhury for the benefits achieved that enables the flexibility of a system that enables a random selection of biometric features during an authentication procedure.   (see Chaudhury col 7, lines 36-46)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
September 12, 2022  


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436